           Case 1:18-cv-02500-SLC Document 58 Filed 04/19/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
YONGJAE KIM,

                                Plaintiff,

         against
                                                            CIVIL ACTION NO.: 18 Civ. 2500 (SLC)

                                                                           ORDER
JOSHUA ERIC STEWART, et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         The parties’ joint request for a three-week extension of the pretrial filing deadlines (ECF

No. 57) is GRANTED. The parties shall file the Joint Pretrial Order and other filing pretrial filings

in accordance with § IV of the Court’s Individual Practices in Civil Cases by May 14, 2021.

         The Court will submit a request to the Jury Administrators that this case be placed on the

trial calendar for the third quarter of 2021, i.e., July, August, or September, and the Court will

advise the parties once trial dates are made available. In the meantime, and if the parties prefer,

they may jointly waive the right to a jury and proceed with a bench trial, which would occur

sooner. The Court’s invitation to the parties to consider a bench trial is not meant to deprive the

parties of their right to a jury nor to indicate the Court’s preference.

         The final pretrial conference currently scheduled for Thursday, May 13, 2021 is

rescheduled to Tuesday, June 8, 2021 at 10:00 a.m. on the Court’s conference line. The parties

are directed to call: (866) 390-1828; access code: 380-9799, at the scheduled time.

         The Clerk of the Court is respectfully directed to close ECF No. 57.

Dated:             New York, New York                 SO ORDERED
                   April 19, 2021
                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
